                  Case 1:18-cv-00931 Document 2 Filed 10/30/18 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

       UNITED STATES OF AMERICA,                       )
            Plaintiff,                                 )
                                                       )
       v.                                              )         CASE NO. A-18-CV-931
                                                       )
       DIANA MCKENNA,                                  )
            Defendant.                                 )

                                                 COMPLAINT

            The Plaintiff, United States of America, alleges as follows:

                                                   PARTIES

            1.      Plaintiff is the United States of America.

            2.      Defendant, Diana McKenna is an individual residing within the jurisdiction of this

Court.

                                                 JURISDICTION

            3.      This court has jurisdiction pursuant to 28 U.S.C. § 1345.

                                                    FACTS

            4.      In 1991, 20 U.S.C. § 1091a 1 abolished the statute of limitations on all student loan

debts and revived any student loan claims which had been previously barred by the statute of



1
    20 U.S.C. § 1091a states in relevant part:
      (a) In general
            (1) It is the purpose of this subsection to ensure that obligations to repay loans and grant
            overpayments are enforced without regard to any Federal or State statutory, regulatory, or
            administrative limitation on the period within which debts may be enforced.
            (2) Notwithstanding any other provision of statute, regulation, or administrative limitation, no
            limitation shall terminate the period within which suit may be filed, a judgment may be enforced,
            or an offset, garnishment, or other action initiated or taken by…
               Case 1:18-cv-00931 Document 2 Filed 10/30/18 Page 2 of 3



limitations.

       5.       The Defendant for value received, executed and delivered one promissory note to

secure a Direct Consolidation Loan from the United States Department of Education. The loan

was made by the Department of Education under the William D. Ford Federal Direct Loan Program

under Title IV-D of the Higher Education Act of 1965, as amended, 20 U.S.C. §1087a et. seq. (34

C.F.R. Part 682 and/or 685). The Defendant subsequently defaulted on the note. The transaction

is more particularly set out in the Certificate of Indebtedness and accompanying note attached

hereto as Exhibit 1 and incorporated as if set forth fully herein.

       6.       The note was assigned to the United States.

       7.       The United States is the owner and holder of the promissory note. The Defendant

has failed to pay said note according to the terms thereof. Pursuant to the note’s terms, the United

States declared the entire amount of indebtedness evidenced by the note immediately due and

payable.

       8.       Accordingly, Defendant owes a debt to the United States in the amount of

$50,473.45 (representing $34,809.61 in principal and interest of $15,663.84 through June 25, 2018

as more fully set forth on the Certificate of Indebtedness attached hereto as Exhibit 1. Defendant

also owes additional pre-judgment interest, which continues to accrue at the rate of $7.62 per day

from June 26, 2018 until judgment is entered herein. Plaintiff is further entitled to interest

thereafter at the post judgment rate as provided by law until the judgment is paid in full.

       WHEREFORE, plaintiff prays for judgment against Defendant:

       a.       In the amount of $50,473.45 (representing $34,809.61 in principal and interest of

$15,663.84 through June 25, 2018) as more fully set forth on the Certificate of Indebtedness

attached hereto as Exhibit 1;
               Case 1:18-cv-00931 Document 2 Filed 10/30/18 Page 3 of 3



        b.         Pre-judgment interest from the date of the Certificate of Indebtedness until date of

judgment at the rate of $7.62 per day from June 26, 2018 until judgment is entered;

        c.         Interest thereafter at the post judgment rate as provided by law until the judgment

is paid in full;

        d.         For its costs and attorney’s fees incurred herein; and

        e.         For such other relief as the Court deems just.


                                                          Respectfully submitted,

                                                          JOHN F. BASH
                                                          UNITED STATES ATTORNEY

                                                   By: /s/ Steven E. Seward
                                                       STEVEN E. SEWARD
                                                       Assistant United States Attorney
                                                       Florida Bar No. 29546
                                                       601 N.W. Loop 410, Suite 600
                                                       San Antonio, Texas 78216
                                                       T: (210) 384-7259
                                                       F: (210) 384-7247
                                                       E-mail: Steven.Seward@usdoj.gov

                                                         ATTORNEY FOR UNITED STATES
Case 1:18-cv-00931 Document 2-1 Filed 10/30/18 Page 1 of 5




                         Exhibit 1
Case 1:18-cv-00931 Document 2-1 Filed 10/30/18 Page 2 of 5




                         Exhibit 1
Case 1:18-cv-00931 Document 2-1 Filed 10/30/18 Page 3 of 5
Case 1:18-cv-00931 Document 2-1 Filed 10/30/18 Page 4 of 5




                         Exhibit 1
Case 1:18-cv-00931 Document 2-1 Filed 10/30/18 Page 5 of 5




                         Exhibit 1
JS 44 (Rev. 12/12)
                                         Case 1:18-cv-00931 Document 2-2 Filed 10/30/18 Page 1 of 1
                                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     Diana McKenna                                       A-18-CV-931


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                San Saba
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney's Office
601 N.W. Loop 410, Suite 600
San Antonio, TX 78216 (210) 384-7255

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          20 U.S.C. §1087a et seq. (34 C.F.R. Part 685)
VI. CAUSE OF ACTION Brief description of cause:
                                          Student Loan Default
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                          50,473.45                                   JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/30/2018                                                                /s/ STEVEN E. SEWARD, Assistant United States Attonrey
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
